Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-17 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 11/23/20 and 6/2/22 have been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 10, the claim is unclear as recited at lines 6-7 (“set a target acceleration of the electric motor when the obtained command rotation speed”).  It is believed the claim limitation should be recited as set forth at lines 11-12 of claim 1 (“set a target acceleration of the electric motor when the command rotation speed has been obtained”). 
B.	All claims depending from a rejected claim are also rejected for the same reasons. 
5.	Claims 1-17, as best interpreted given the deficiency noted above, are distinguishable over the prior art.  The closest prior art appears to be JP-2016144361A (US 2017/0369061: Sumi et al.) cited in the specification and the IDS filed 11/23/20.  Sumi (US ‘061) discloses an inverter controller for driving an electric motor of a compressor of a vehicle air conditioner [0021].  The inverter obtains a command rotation speed periodically from outside (i.e., higher level ECU) and calculates an acceleration to change the rate of rotation of the motor based on a difference between actual rotation speed and the command speed and a predetermined constant updating interval (Abs.).  Sumi does not disclose or reasonably suggest counting of an obtaining/changing interval as recited and calculating of the command acceleration based on the counted command obtaining/changing interval and a new command rotation speed and setting the command acceleration as the target acceleration.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular:
● EP 0670626B1- discloses control of motor speed to compensate for delay between command for motor speed and actual motor speed change.
● JP2016-52203- discloses motor controller for vehicle air conditioner; rotational speed of the motor is controlled to reduce discomfort during excess loading.
7.	The examiner attempted to reach out to applicant to discuss a possible examiner’s amendment to correct the above noted deficiency and expedite prosecution, but was unsuccessful.  Applicant can place the application in a condition for allowance by amending claim 10 to reflect claim language used in claim 1 with regards to the “set” function.
8.	Claims 1-9 are allowed. Claims 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661